                   IN THE UNITED STATES BANKRUPCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    IN RE:                                           CASE NO. 1:19-BK-05133-HWV

    ANGELA JOANNE WRIGHT                             CHAPTER 13

             DEBTOR             /                    JUDGE: HENRY W. VAN ECK



               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       COMES NOW Joshua I. Goldman, Esq. of the Padgett Law Group, and gives this Notice

of Appearance on behalf of NewRez LLC d/b/a Shellpoint Mortgage Servicing and requests that

they be noticed on all pleadings, documents and hearings; that they receive copies of all

documents; and be added to the matrix to be served at the addresses below:

Padgett Law Group
6267 Old Water Oak Road, Suite 203
Tallahassee, FL 32312

       DATED this 9th day of September 2020.

                                            Respectfully submitted,

                                            /s/ Joshua I. Goldman

                                            Joshua I. Goldman, Esq.
                                            Pennsylvania Bar #205047
                                            PADGETT LAW GROUP
                                            6267 Old Water Oak Road, Suite 203
                                            Tallahassee, FL 32312
                                            (850) 422-2520 (telephone)
                                            (850) 422-2567 (facsimile)
                                            josh.goldman@padgettlawgroup.com
                                            Counsel for Creditor




Case 1:19-bk-05133-HWV        Doc 47 Filed 09/09/20 Entered 09/09/20 19:54:55         Desc
                              Main Document    Page 1 of 3
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Notice of Appearance has been

furnished to the parties on the attached Service List by electronic notice and/or by First Class

U.S. Mail on this the 9th day of September 2020:




                                            /s/ Joshua I. Goldman

                                            Joshua I. Goldman, Esq.
                                            Pennsylvania Bar #205047
                                            PADGETT LAW GROUP
                                            6267 Old Water Oak Road, Suite 203
                                            Tallahassee, FL 32312
                                            (850) 422-2520 (telephone)
                                            (850) 422-2567 (facsimile)
                                            josh.goldman@padgettlawgroup.com
                                            Counsel for Creditor




Case 1:19-bk-05133-HWV        Doc 47 Filed 09/09/20 Entered 09/09/20 19:54:55              Desc
                              Main Document    Page 2 of 3
                SERVICE LIST (CASE NO. 1:19-BK-05133-HWV)

VIA FIRST CLASS U.S. MAIL:

DEBTOR
ANGELA JOANNE WRIGHT
fka ANGELA JOANNE BECK
4440 SHERWOOD DRIVE
DOVER, PA 17315


VIA ECF:

ATTORNEY FOR DEBTOR
KARA KATHERINE GENDRON
MOTT & GENDRON LAW
125 STATE STREET
HARRISBURG, PA 17101

DOROTHY L. MOTT
MOTT & GENDRON LAW
125 STATE STREET
HARRISBURG, PA 17101


TRUSTEE
CHARLES J. DEHART, III (TRUSTEE)
8125 ADAMS DRIVE, SUITE A
HUMMELSTOWN, PA 17036

U.S. TRUSTEE
ASST. U.S. TRUSTEE
UNITED STATES TRUSTEE
228 WALNUT STREET, SUITE 1190
HARRISBURG, PA 17101




Case 1:19-bk-05133-HWV   Doc 47 Filed 09/09/20 Entered 09/09/20 19:54:55   Desc
                         Main Document    Page 3 of 3
